Name: Commission Regulation (EEC) No 1011/81 of 13 April 1981 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1980
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 4. 81 No L 102/7Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1011/81 of 13 April 1981 fixing the final level of the additional aid for dried fodder set provisionally since 1 December 1980 and the guide price for dried fodder for the 1981 /82 marketing year ; whereas, following this fixing, it has become apparent that the amounts of aid fixed provi ­ sionally should be altered, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1117/78 of 22 May 1978 on the common organization of the market in dried fodder ('), as last amended by the Act of Accession of Greece, and in particular Article 5 (3) thereof, Whereas, in Regulations (EEC) No 3090/80 of 28 November 1980 (2), (EEC) No 35/81 of 1 January 1981 (3), (EEC) No 258/81 of 30 January 1981 (4), (EEC) No 524/81 of 27 February 1981 (5) and (EEC) No 845/81 of 31 March 1981 (6), the Commission fixed provisionally the amount of aid in the case of advance fixing for dried fodder ; whereas this provi ­ sional fixing was made necessary by the absence of the Regulation fixing the guide price for dried fodder valid for the 1981 /82 marketing year ; Whereas, by Regulation (EEC) No 859/81 of 1 April 1981 (7), the Council fixed the flat- rate production aid The amount of aid in the case of advance fixing for dried fodder listed in the Annexes to Regulations (EEC) No 3090/80 , (EEC) No 35/81 , (EEC) No 258 /81 , (EEC) No 524/81 and (EEC) No 845/81 shall , as from the date of entry into force of each of those Regulations, be fixed finally at the amounts listed in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 April 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 142, 30 . 5 . 1978 , p . 1 . (2 ) OJ No L 324, 29 . 11 . 1980, p . 40 . P) OJ No L 2, 1 . 1 . 1981 , p . 32 . (4 ) OJ No L 27, 31 . 1 . 1981 , p . 42 . (5 ) OJ No L 54, 28 . 2 . 1981 , p . 40 . (6) OJ No L 85, 1 . 4 . 1981 , p . 62 . ( 7) OJ No L 90, 4 . 4. 1981 , p . 20 . No L 102/8 Official Journal of the European Communities 14. 4 . 81 ANNEX to the Commission Regulation of 13 April 1981 fixing the final level of the rate of the additional aid for dried fodder set provisionally since 1 December 1980 I. Additional aid applicable from 1 December 1980 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Additional aid 5-995 3-372 Additional aid in case of advance fixing for the month of : (ECU/tonne) January 1981 February 1981 March 1981 April 1981 May 1981 June 1981 July 1981 August 1981 September 1981 October 1981 2-109 0-052 0 9-297 9-297 13-519 13-519 13-519 13-519 13-519 1-186 0-029 0 5-229 5-229 7-604 7-604 7-604 7-604 7-604 II . Additional aid applicable from 1 January 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 3-414 0 1-921 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) February 1981 March 1981 April 1981 May 1981 June 1981 July 1981 August 1981 September 1981 October 1981 0 0 7-652 11-352 11-412 11-412 11-412 11-412 11-412 0 0 1-932 5-632 5-692 5-692 5-692 5-692 5-692 0 0 4-305 6-386 6-420 6-420 6-420 6-420 6-420 0 0 1-087 3-168 3-202 3-202 3-202 3-202 3-202 No L 102/914. 4. 81 Official Journal of the European Communities III . Additional aid applicable from 1 February 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 2-499 0 1-406 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) March 1981 0 0 0 0 April 1981 10-697 4-977 6-018 2-800 May 1981 12-289 6-569 6-913 3-695 June 1981 12-289 6-569 6-913 3-695 July 1981 12-289 6-569 6-913 3-695 August 1981 12-289 6-569 6-913 3-695 August 1981 12-289 6-569 6-913 3-695 September 1981 12-289 6-569 6-913 3-695 October 1981 12-289 6-569 6-913 3-695 IV. Additional aid applicable from 1 March 1981 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 0 0 0 0 Additional aid in case of advance fixing for the month of : (ECU/tonne) April 1981 9-710 3-990 5-462 2-244 May 1981 9-864 4-144 5-549 2-331 June 1981 10-037 4-317 5-646 2-428 July 1981 10-037 4-317 5-646 2-428 August 1981 10037 4-317 5-646 2-428 September 1981 10-037 4-317 5-646 2-428 October 1981 10-037 4-317 5-646 2-428 November 1981 10-037 4-317 5-646 2-428 December 1981 10-037 4-317 5-646 2-428 January 1982 10-037 4-317 5-646 2-428 February 1982 10-037 4-317 5-646 2-428 March 1982 10-037 4-317 5-646 2-428 No L 102/ 10 Official Journal of the European Communities 14. 4. 81 V. Additional aid applicable from 1 April 1980 to dried fodder (ECU/tonne) CCT heading No Dehydrated fodder ex 12.10 BProtein concentrates ex 23.07 C Fodder otherwise dried ex 12.10 B Community of Nine Greece Community of Nine Greece Additional aid 11-395 5-675 6-410 3-192 Additional aid in case of advance fixing for the month of : (ECU/tonne) May 1981 9-937 4-217 5-590 2-372 June 1981 10-379 4-659 5-838 2-620 July 1981 10-379 4-659 5-838 2-620 August 1981 10-379 4-659 5-838 2-620 September 1981 10-379 4-659 5-838 2-620 October 1981 10-379 4-659 5-838 2-620 November 1981 10-379 4-659 5-838 2-620 December 1981 10-262 4-542 5-773 2-555 January 1982 10-262 4-542 5-773 2-555 February 1982 10-262 4-542 5-773 2-555 March 1982 10-262 4-542 5-773 2-555